Title: To John Adams from Anna [de] Neufville, 3 February 1797
From: Neufville, Anna [de]
To: Adams, John



Sir
Philadelphia Febr 3th 1797

I hope Sir you will excuse the intrusion from an unhappy widow, whose distress Situation has obliged her to fly for succour for her and her child an infant daughter, to that goverment thrue which Cause my husband has been Ruined; as you was Sir in Europe at the time of my husbands excertions, you Remains as it were the only Personell witness of the  Truth of his Zeal and friendship, should therefore any member applied to you, I entreat you as far as your station will admit, to befriend her and her daughter whose gratitude will ever Remember services renderd her, allow me to have the honour to be with Respect / Sir / your very humble Servant

A.M. de Neufville